 _1,3-,,, ti'In the,Matter Of WEST, COAST TELEPHONE COMPANYandINTERNALTIONAI: BROTHERHOOD OF ELECTRICAL'WORKERS, AFLIn the Matter Of WEST COAST TELEPHONE COMPANYandAMERICANCOMMUNICATIONS ASSOCIATION, CIOCases Nos. 19-R-1501 and 19-R-1509, respectively.DecidedOctober 12, 1945,Mr. Paul H. Graves,of Spokane. Wash., andMr. Ray Dalton,ofEverett,Wash., for the Company.Messrs. Roy W. Atkinson,and W. H.Olson,of Seattle,Wash., forthe CIO.Messrs. L. Presley GillandDella E. McI ntyre,'of 'Seattle,Wash,.,for the IBEW.ColemaneCColeman,byMr. ,Thomas McCrea,of Everett,Wash.,andMr. A. W. Goodspeed,of Marshfield, Oreg.,.for the ICE.Mr. Sidney Grossman,of counsel to the Board.-DECISIONANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by the International Brother-hood-of ElectricalWorkers, AFL, herein called the IBEW, and bythe American Communications Associations, CIO, herein called theCIO, alleging that a question affecting commerce had,arisen con-cerning the representation of employees of the West Coast Telephone'Company, Everett,Washington, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Joseph D. Holmes, Trial Examiner. Thehearing was held at Everett, Washington, on June 7 and 8, 1945.The Company, the IBEW, the CIO, and the Independent Commu-nications Employeesw herein called the ICE,, appeared and partici-pated.All parties were afforded full opportunity to be heard, to,examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All paTtieswere afforded an opportunity to file briefs with the Board.64 N L R. B., No. 1470 WEST COAST TELEPHONE COMPANY71Upon the-entire recordin,thecase,-the Board makes the following:FINDINGS OF FACT1.THE`BUSINESS OF THE COMPANYWest Coast Telephone Company, a Washingtoui.corporation, is en-,-gaged'in the operation of telephone systems in various small communities throughout the States of Oregon; Washington, and California. Itowns the West Coast Telephone Company of California which operatesthe California section of its business as a subsidiary corporation.' Thecompany's telephone systems transmit calls to local stations and acrossState lines between its, stations throughout the three States. - Messagesare also, transmitted throughout the Nation through inter-connectingfacilities with the Bell Telephone System.=The Company admits that it is engaged in interstate commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational' Brotherhood of ElectricWorkers, affiliated with theAmerican Federation,,of Labor, is a labor organization admitting tomembership employees of the Company.-.American Communications Association, affiliated with the Congress,of Industrial Organizations, is a labor organization admitting to mem-bership employees of the Company.. , .Independent Communications Employees, unaffiliated,-is a labor'or-ganization admitting to membership employees of the Company.III.THE ALLEGED APPROPRIATE UNITThe CIO requests a'unit consisting of -plant, -traffic, 'and commercial'employees in the Company's Everett, Washington,' district, excludingsupervisory employees.The AFL also desires to represent the em-ployees confined to the Everett district, but would exclude therefromcommercial as well as supervisory employees.The ICE urges theappropriateness of a system-wide unit consisting of all'the Company'semployees coextensive with the unit for which it is now -'recognized asthe bargaining representative in its current recognition agreement with'the,-Company. The Company contends that separate, system-widedepartmental units -are appropriate.-The ' Company's local service area is included within the folloNVIilibfive districts embracing parts of three States: Everett, Washington ;Forest Grove, Washington and Oregon ; La Grand, Oregon, Klamath,Oregon ; and Marshfield, Oregon and California.' . A- general manager'The California section of the Marslifeld district is operated by the West Coast Tele-phone Company of California. '72DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Everett, which is the Company's home-office, has general supervisionover the Company's system-wide operations ; district supervision restsin the district manager.Following the general pattern adopted byother telephone companies, a district is divided into three departments 2corresponding to the following three groups of employees : plant, de-partment, consisting of construction and maintenance employees;traffic department, consisting; of telephone. operators; and-commercialdepartment, consisting' of clerical employees.Company policies, including matters relating to labor, are centrallyformulated at Everett and are applied uniformly throughout the.entire system.Record keeping is also largely centralized, wageschedules for comparable duties are uniform throughout the system,and an over-all rate differential is generally maintained between thedepartments.As in the case of other telephone companies, the Com-pany's operations are highly integrated and a functional similarityof duties with respect -to employees in the same department existsthroughout the system.Although interchange among the employeesin the five districts is not appreciable, employees may be assigned towork in other districts.Under similar circumstances, we have heldthat a system-wide unit of a public utility is appropriate wheneverthere is a labor organization ill a position to represent employeesthroughout the system .3The ICE has been accorded recognition as the bargaining' represen-tative of all the Company's employees throughout -its system since1937.It is now operating under a system-wide recognition agree-ment entered into with,the Company on July 22,'1941.1 Its organi-zation has been adjusted to coincide with thegeographical area servedA separate district-board represents the employeesin each district and separate locals represent each department within adistrict.Although by the terms of the 1941 agreement, the districtboard possesses authority to, execute working agreements with theCompany with respect to wages and other conditions of employmentaffecting the,employees within a district, in practice, negotiations areconducted through-each local which, in.conjunction with the districtboard, consummates any working agreement resulting therefrom.Working agreements ,are substantially uniform departmentallythroughout the system.The executive board of-the ICE coordinatesthe activities of the districts and at its annual meetings considersproblems common to all employees. The evidence clearly reveals that03This departmental division is mandatory in accordance with the bookkeeping regula-tions of the Federal Communications Commission.3 SeeMatter of Florida Power & Light Company,63 N L R. B. 484. -The ICE does not have an agreement with the Company covering commercial employeesin Oregon and California, inasmuch as such employees are too few in number, nor has itorganized a local in the Klamath district.However, the wage schedules and working con-ditions formulated under the contract with the ICE are equally applied to the foregoinggroups. WEST COAST TELEPHONE COMPANY73bargaining on a local level has not established separate and independ-ent relations, but constitute an integral part of the broad bargainingrelations between the Company and the ICE within the framework oftheir system-wide, recognition agreement. It is therefore evident thatthe ICE has not only been successful in organizing the Company'semployees in a system-wide unit, but actively represents them- uponsuch basis. In view of these facts we find that a system-wide unit ispresently appropriate for the purposes of collective bargaining onbehalf of the employees here involved.'We shall, therefore, dismissthe petitions for investigation and certification filed by the CIO andthe IBEW.6IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitionsisnot appropriate as found in Section III, above, we find that noquestion has arisen concerning representatives of employees of theRelations Act.ORDERIT Is HEREBY ORDERED that the petitionsfor investigation and cer-tificationof representativesof employees of West Coast TelephoneCompany, Everett,Washington, filed herein by the,InternationalBrotherhood of Electrical Workers, AFL, and by the American Com-municationsAssociation, CIO, be, and they herebyare, dismissed.SeeMatterof Southern Bell Telephone and Telegraph Company,55 N L R.B. 1058;Matter ofAmerican Telephoneand Telegraph Company,55 N. L R. B 327 ;Matter ofSouthern California Telephone Company,58 N L R B.17, Matter of MichiganBell Tele-phone Company,58 N. L.it.B. 622 ,Matter ofIllinois Consolidated Telephone Company,61 N. L. R. B. 447.6 Inasmuch as we are dismissingthe petitionsherein,we find it unnecessary to determinethe appropriateness of system-wide departmental units as urged by the Company.